DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. US 2017/0108083 in view of Clark et al. US 2019/0162286.
Chiu discloses a driving-force transmission mechanism (see figure 1) for transmitting rotation of a driving motor to a main shaft (the device performs this function), to which a to-be- driven object is attached (implicit), wherein the driving-force transmission mechanism comprises a driving shaft (shaft of worm 2) connected to the driving motor, a drive transmission member (worm 2) provided on the driving shaft, and a disk-shaped driven member (1) attached to the main shaft, and is configured such that the drive transmission member and the driven member are directly or indirectly engaged with each other (the worm and wheel are shown engaged), an outer ring (10) attached to the inner ring by shrinkage fit and having an engaging groove (11) formed to be opened on an outer circumferential surface thereof.

	Clark teaches an inner ring (52) attached to a main shaft, and an outer ring (16) attached to the inner ring by shrinkage fit (product by process limitation see below), the inner ring is formed by a low thermal expansion member, which is an alloy having a thermal expansion coefficient of 5x 10-6/K or less (paragraph 59), and the outer ring is formed of a hardenable iron-based material (paragraph 41) for the purpose of accommodating stresses and strains between members (paragraph 60).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chiu and provide an inner ring attached to the main shaft, and an outer ring attached to the inner ring, the inner ring is formed by a low thermal expansion member, which is an alloy having a thermal expansion coefficient of 5x 10-6/K or less, and the outer ring is formed of a hardenable iron-based material, as taught by Clark, for the purpose of accommodating stresses and strains between members.

Regarding the process of shrink fitting, the examiner notes that the claim is constructed as an apparatus claim.  As such product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658